Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

     
 
   

)  
In the Matter of
) STIPULATION AND CONSENT

) TO THE ISSUANCE OF
ROYAL BANK AMERICA
) AN ORDER TO
NARBERTH, PENNSYLVANIA
) CEASE AND DESIST

)  
(INSURED STATE NONMEMBER BANK)
) FDIC-09-282b

)  
 
   

     Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE
OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit
Insurance Corporation (“FDIC”), it is hereby stipulated and agreed by and
between a representative of the Legal Division of the FDIC and Royal Bank
America, Narberth, Pennsylvania (“Bank”), as follows:
          1. The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank and of its right to a
hearing on the alleged charges under section 8(b)(1) of the Federal Deposit
Insurance Act (“Act”), 12 U.S.C. § 1818 (b)(1), and has waived those rights.
          2. The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices, hereby consents and agrees to the issuance of an ORDER TO CEASE AND
DESIST (“ORDER”) by the FDIC. The Bank further stipulates and agrees that such
ORDER shall be deemed to be a final ORDER and that such ORDER shall become
effective immediately upon issuance by the FDIC and fully enforceable by the
FDIC pursuant to the provisions of section 8(i)(1) of the Act, 12 U.S.C.

 



--------------------------------------------------------------------------------



 



§ 1818(i)(1), subject only to the conditions set forth in paragraph 3 of this
CONSENT AGREEMENT.
          3. In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, it is agreed that no action to enforce such ORDER in the United States
District Court will be taken by the FDIC unless the Bank or any director,
officer, employee, agent, successor or assignee, or other institution-affiliated
party, has violated or is about to violate any provision of the ORDER.
          4. The Bank hereby waives:
               (a) the receipt of a NOTICE;
               (b) all defenses to the allegations to be set forth in the
NOTICE;
               (c) a hearing conducted for the purpose of taking evidence on the
allegations to be set forth in the NOTICE;
               (d) the filing of proposed FINDINGS OF FACT AND CONCLUSIONS OF
LAW;
               (e) the issuance of a RECOMMENDED DECISION by an administrative
law judge in this matter; and
               (f) the filing of exceptions and briefs with respect to such
RECOMMENDED DECISION.

         
 
       
Dated: July 15, 2009
       
 
       
FDIC
LEGAL DIVISION
BY:
  ROYAL BANK AMERICA
NARBERTH, PENNSYLVANIA
BY:    
 
       
/s/ G. Michael Saran
 
G. Michael Saran
Counsel
  /s/ Edward F. Bradley
 
Edward F. Bradley
Director    
 
       
 
  /s/ Joseph P. Campbell
 
Joseph P. Campbell
Director    

2



--------------------------------------------------------------------------------



 



         
 
  /s/ Carl M. Cousins
 
Carl M. Cousins, DVM
Director    
 
       
 
  /s/ Samuel Goldstein
 
Samuel Goldstein
Director    
 
       
 
  /s/ James J. McSwiggan
 
James J. McSwiggan
Director    
 
       
 
  /s/ Anthony J. Micale
 
Anthony J. Micale
Director    
 
       
 
  /s/ Albert Ominsky
 
Albert Ominsky, Esq.
Director    
 
       
 
  /s/ Gregory T. Reardon
 
Gregory T. Reardon
Director    
 
       
 
  /s/ Robert A. Richards, Jr.
 
Robert A. Richards, Jr.
Director    
 
       
 
  /s/ Murray Stempel, III
 
Murray Stempel, III
Director    
 
       
 
  /s/ Evelyn R. Tabas
 
Evelyn R. Tabas
Director    
 
       
 
  /s/ Robert R. Tabas
 
Robert R. Tabas
Director    

3



--------------------------------------------------------------------------------



 



         
 
  /s/ Linda Tabas Stempel
 
Linda Tabas Stempel
Director    
 
       
 
  /s/ Edward B. Tepper
 
Edward B. Tepper
Director    
 
       
 
  /s/ Howard J. Wurzak
 
Howard J. Wurzak
Director    
 
       
 
  Comprising the Board of
Directors of
Royal Bank America
Narberth, Pennsylvania    

4